\`/‘.-

_ Regrstered Agent
Williams Restoration Company, lnc.

Case 2:16-cV-02242-KHV Document 156-3 Filed 04/03/19 Page 1 of 2

 

lnternatlona|
s.rm|.wm:;_cc.rp

 

 

 

 

Bnrcr¢r.AYaas 8¢ Ar.l.rsn CnAF'rv/onrcans I.o¢:Ar. #l£ M0[KS[NE
' -- *- -'--Craig.Hydeman, President,__S_ccret_ary;_'l_`_rcas__\_z__rcr _____

May 4, 2015

aY cERm=rEo r`rrArL
RE'ruRN REcErP'r REQu.=_sTED
Mr. dewey A. Williams

725 N. Frontier Road
Papillion. NE 65046-4354

RE: Williams Restoratr'on Company/BAC Local 15 MO-KS-NE
Dear Mr. Wlliams:

As you are aware, Bn'cklayers and A|lied Craflworkers Locel #15 MO-KS-NE represents
bricklayers formerly employed by Williams Restoration Company. lnc. and currently employed
by Fox Ho|dings, lnc. dba Williams Restoration -Company. Please provide me with the following
information to ensure that Loml 15 can fulfill its obligations to its members as the exclusive

bargaining representative of the fenner bargaining unit employees of Williams Restoratlon
Company, lnc.:

1. Ful|~ and complete copy of the Pr.n'chase Agreement between Williams
Restoration Company. lnc. and Fox.Holdings, lnc. dba Williams Restoration
Company; .

2. Date that Williams Restoration'Company, lnc. ceased doing business;

3. Date that Fox Holdings, lnc. began doing business as Williams Restoration
Company;

4. All documents evidencing the assumption of the collective bargaining agreement . "
between Williams Restoration Compan , lnc. and BAC Loca| Union#‘llBAC Loca|
Union #15 by Fox Ho|dings, lnc. dba Williams Restoration Company;

5. All documents by and between Williams Restoration Company. lnc. and Fox
Ho|dings, lnc. dba Williams Restoration Company evidencing the assumption by
Fox Ho|dings, lnc. of any obligation for the payment of fringe beneiits,
including potential withdrawal |iabilily;

6. ' A complete roster of ` yers employed by Williams Restoration Company,
lnc. as of November 10, 2014;

7. An itemization of accrued but unpaid fringe benefit contributions owed for hours-

worked by bargaining unit employees at erEams Restoration Company, lnc. as
of November 10, 2014 per the terms of the parties .Colleotive Bargaining
Agreement; -

_, BA_CMS

 

mm S'BBMJ)
632 W. 39th Street Kansas City, MO 64! l l-2910 (Bl&)-24l-6695 toll free (877)-967-54|5

108 91

 

 

Case 2:16-cV-O2242-KHV Document 156-3 Filed 04/03/19 Page 2 of 2

-8. Copies of any and all documents Williams Restoration Gompany, lnc. claims to
have provided to BAC Local #'lIBAC l_.ocal #15 advising said Union(s) of the
sale of Williams Restoratlon Company, lnc. to Fox Hoidings, .lnc. per the terms of
Article XlV of the parties' collective bargaining agreement

_ ' The Union reserves ` tt'ie"right to' supplement this information request based upon .,
information provided in response to this request Thank you for your attention to this matter.
Please provide the requested information on or before Monday, May 11, 2015.

Yours truly,
C’ Crai _ HyE‘et?§
Prec entISe tary-Treasurer
BAC Local Union #15 MO~KS-NE
cc: By Certified Maii

Retum Receipt Requested
Mr. Jeffrey A. Williams
8633 S. 98“’ Circle

La Vista, NE 68128

MS~GBW)
BAcFuNos __ l 109

 

